In re State of Louisiana; — Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of Orleans, Criminal District Court Div. L, No. 388-809; to the Court of Appeal, Fourth Circuit, No. 2001-KA-1663.
Granted. The court of appeal’s judgment vacating defendant’s sentence as a third multiple offender and remanding the case to the trial court for resentencing as a second multiple offender is reversed. The trial court’s judgment and sentence is reinstated. See State v. Everett, 00-K-2998 (La.5/14/02), 816 So.2d 1272